Citation Nr: 0015674	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
gunshot wound of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968 and February 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran failed to appear for the scheduled hearing at the 
RO in November 1999.  Therefore, the Board will proceed to 
decide the issue on appeal.


FINDING OF FACT

The veteran's residuals of a gunshot wound of the right foot 
are manifested by moderate disability with associated 
decreased range of motion of the great, second and third toes 
with complaints of pain, fatigability, and weakness.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
gunshot wound of the right foot, muscle group X are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, 
4.7, 4.56, 4.73, Diagnostic Code 5310 (1996); 38 C.F.R. 
§ 3.102, 4.7, 4.56, 4.73, Diagnostic Code 5310 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), the Board 
has reviewed all the evidence of record pertaining to the 
history of the veteran's residual gunshot wound of the right 
foot and has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disabilities at issue.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Facts

The veteran's service medical records reveal that in February 
1968, during a firefight with the enemy, he sustained a 
gunshot wound to the dorsum of the right foot above the 
metatarsophalangeal joint.  He was diagnosed with a compound, 
comminuted fracture of the right proximal phalanx of the 
third toe and a lacerated extensor tendon of the large, 
second and third toes.  He underwent surgery and his wounds 
were debrided.  Several weeks later, infection set in, and he 
underwent another operation.  After his convalescence, he 
returned to the United States.  The October 1968 separation 
examination report indicates no abnormality of the veteran's 
right foot.

In December 1968, the RO granted service-connection for 
residuals of a gunshot wound of the right foot and assigned a 
noncompensable rating effective October 28, 1968.  

In February 1996, the veteran claimed that his service-
connected right foot disorder warranted a compensable rating.  
He reported that he began to experience problems with his 
right foot over the last several years.  For example, the 
right foot would swell and become painful on use, which made 
it difficult to walk.  He added that the pain would radiate 
up his leg.

A May 1996 VA x-ray report reveals that there were 
degenerative changes of the first metatarsal phalangeal 
joint. 

VA examined the veteran's right foot in May 1996 pursuant to 
the RO's request for an orthopedic and a neurologic 
examination.  The same VA examiner performed both evaluations 
and wrote one final report.  The veteran explained that he 
recently worked at a factory and his duties required him to 
stand all day and wear uncomfortable steel-toed boots.  He 
remarked that this caused his right foot to ache.  Physical 
examination revealed that he walked with a normal gait.  The 
right foot appeared normal.  There was an obvious surgical 
scar beginning on top of the fourth toe extending medially 
across the third and second toes.  This was a linear like 
scar measuring about 3.5 centimeters long and 1 millimeter 
wide.  There was no tenderness or adhesions of the skin.  The 
mobility of the right toes was minimally restricted compared 
to the left.  The metatarsophalangeal joint of both great 
toes was slightly enlarged and there was no tenderness to 
palpation.  The mobility of the right foot was normal without 
pain or discomfort.  He walked on his heels and toes and the 
medial and lateral aspects of his feet with no difficulty.  
He denied all paresthesias of the right lower extremity.  The 
examiner diagnosed a residual gunshot wound of the right 
foot.

VA examined the veteran's right foot again in December 1996.  
The veteran reported that he had recently obtained a job at a 
cafeteria.  The job required that he be on his feet during 
his eight-hour shift.  He remarked that this caused increased 
aching in his right foot.  He also reported pain around the 
base of the right great toe.  The examiner observed that the 
veteran ambulated in a normal manner, however, ambulation of 
the feet showed very slight enlargement of both 
metacarpophalangeal joints of the great toes, the right more 
than the left.  There was no more particular tenderness on 
palpation of the right foot.  There was a 3.5-centimeter scar 
across the metatarsophalangeal joints on the dorsum of the 
foot.  The center of the scar was located over the second toe 
at the metatarsophalangeal joint.  The scar was a little 
heavier than the other scar tissue and more noticeable and a 
little tight.  Going outward and inward from this area this 
scar became pale and blended into the surrounding tissue.  
The examiner did not note any particular tenderness of the 
scar tissue.  Dorsiflexion of the right great toe's 
metatarsophalangeal joint was to about 10 degrees, and 
plantar flexion to about 20 degrees.  The left great toe, in 
comparison, had dorsiflexion to about 20 degrees and plantar 
flexion to about 35 degrees.  The toes in general were best 
mobile actively on the right foot other than the left.  The 
veteran reported problems separating the right great toe from 
the second toe while washing his feet, and that this caused 
him discomfort.  Moreover, he described that the pain was in 
the right forefoot, in the area of the gunshot wound.  The 
examiner diagnosed a residual gunshot wound of the right foot 
with degenerative joint disease of the right great toe with 
limitation of motion.

Applicable Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1999).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

Some of the regulations pertaining to muscle injuries were 
revised in June 1997.  In particular, certain regulations 
that provide guidance as to assessing the severity of muscle 
injuries have been revised.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the new rating criteria may not have 
retroactive application prior to the effective date.

Regulations that were revised or eliminated include 38 C.F.R. 
§§ 4.56 and 4.72 (1996).  Previously, 38 C.F.R. § 4.72 (1996) 
(now removed) provided that in rating disability from 
injuries of the musculoskeletal system, attention must be 
given to the deeper structures injured such as bones, joints, 
and nerves.  A compound comminuted fracture, for example, 
established severe muscle injury, and there may be additional 
disability from malunion of the bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  The old law provided that 
it may not be too readily assumed that only one muscle or 
muscle group was damaged.  

A through and through injury, with muscle damage, was always 
at least a moderate injury, for each group of muscles 
damaged.  This section was to be taken as establishing 
entitlement to rating of severe grade when there was a 
history of a compound comminuted fracture and definite muscle 
or tendon damage from a missile.  

Title 38, Code of Federal Regulations, Section 4.56 provides 
that muscle wounds specifically due to gunshot or other 
trauma are characterized as a moderately severe muscle injury 
when there is a through and through wound with debridement or 
prolonged infection, or sloughing of soft parts and 
intermuscular cicatrization was required.  Service records 
should show hospitalization for a prolonged period in service 
for a wound of severe grade, and evidence of unemployability 
as a result of inability to keep up with work should be 
considered.  Objective findings should include a relatively 
large entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  

A severe muscle injury involved a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings were similar to the revised criteria as set forth 
below.  See 38 C.F.R. § 4.56(c) (1996).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  See 
38 C.F.R. § 4.56(a), (b) (1999).

A moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of a 
prolonged hospitalization for treatment of the wound with a 
record of cardinal symptoms consisting of loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of a loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence shows hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
See 38 C.F.R. § 4.56(d) (1999).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
a moderately severe injury, and the deletion of the 
characterization of the requisite entrance and exit wounds as 
"large."  

As there is no indication that consideration under the 
current criteria would result in a higher, or lower, 
evaluation of the same symptoms than would result from 
consideration under the evaluation of the same symptoms than 
would result from consideration under the previous criteria, 
the Board will specifically apply the "old" criteria to the 
evidence dated before June 10, 1999 and apply both sets of 
criteria to the evidence on and after that date.  VA O.G.C. 
Prec. Op. No. 3-2000 (April 10, 2000)

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Based on a thorough review of the record, the Board finds 
that a 10 percent rating for shell fragment wound residuals 
is warranted under the old regulations for the following 
reasons.  First, the service medical records show that the 
veteran sustained a gunshot wound to the dorsum of the right 
foot above the metatarsophalangeal joint, which resulted in a 
compound, comminuted fracture of the right, proximal phalanx 
of the third toe and a lacerated extensor tendon of the 
large, second and third toes.  While the service medical 
records subsequently show that the injury healed, 
nevertheless, there was original bone and tendon damage.

Second, the recent VA medical examination reports reflect 
moderate injury of the right foot.  For example, the December 
1996 VA examiner noted that the range of motion of the 
veteran's right great toe was about half that of the left, 
and he has consistently complained of increased pain on use, 
specifically when he was at work.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca.

Moreover, outpatient x-ray studies show degenerative joint 
disease of the right great toe.  While one could argue that 
there is no competent clinical evidence linking the inservice 
compound, comminuted fracture of the right third toe, or the 
lacerated tendon of the right great toe, to the current 
arthritis of the right great toe, the Board notes that when 
it is not possible to separate the effects of the service-
connected condition versus a nonservice-connected condition 
(such as the arthritis of the right great toe), 38 C.F.R. § 
3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  

Accordingly, given that:  1) the original injury lacerated 
the extensor tendon of the great right toe (as well as of the 
second and third toes) and fractured the third right toe; 2) 
there is objective evidence of reduced range of motion with 
complaints of pain on use; 3) that arthritis is now in the 
same area of the right foot; and 4) after resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that a 10 percent disability rating is warranted pursuant to 
Diagnostic Code 5310 under the old regulations.  38 C.F.R. 
§§ 4.40, 4.45, 4.73, Diagnostic Code 5310 (1996); DeLuca.  In 
light of this finding, the Board will forego an analysis 
under the revised regulations for a moderate injury after 
July 3, 1997.

The Board further finds that a rating in excess of 10 percent 
is not warranted under the old or the revised regulations 
because the medical evidence fails to show moderately severe 
impairment.  For example, the veteran essentially described 
the right foot pain as an ache that bothered him after 
standing for long periods of time, specifically at work.  
Furthermore, there is no medical evidence of record that the 
right foot disability interferes with his gait or limits the 
motion of the toes to more than a moderate degree.  Also, 
there is no objective evidence from the veteran's employer 
that his right foot disorder interferes with his employment.  

Although the original injury involved a compound, comminuted 
fracture, the Board finds that a rating in excess of moderate 
is not warranted because the injury involved a minor area of 
the body, similar to the wrist or tibia, with minimal 
residuals.  The medical evidence of record clearly shows that 
the veteran recovered from the gunshot wound during service 
and that he currently is not more than moderately impaired.  
Furthermore, there is no clinical evidence of muscle atrophy 
or bone damage to warrant a rating in excess of moderate 
under the old or revised regulations.

In this regard, the Board finds that a higher rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1999) for an injury of the foot, because the evidence fails 
to show that the residual gunshot wound is manifested by more 
than moderate injury. 

For these reasons, while the Board has considered pain and 
functional impairment, the residuals of the service-connected 
gunshot wound, do not more closely approximate the next 
higher rating.  38 C.F.R. §§ 4.40, 4.45.  Thus, a rating in 
excess of 10 percent is not warranted pursuant to 38 C.F.R. 
§§ 4.40, 4.45.  

The Board also notes that, since the veteran's residual scars 
of the right foot have been described repeatedly as well 
healed and asymptomatic (i.e., not painful, tender, or 
adherent to underlying tissue, etc.) this also does not 
provide a basis for an evaluation in excess of 10 percent.  
See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Additionally, the clinical evidence does not show that the 
service-connected residuals of a gunshot wound of the right 
foot present such an unusual or exceptional disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1999).  For example, the 
veteran does not contend, nor does the evidence show, that he 
is unable to work as a result of his right foot disorder.  
Furthermore, there is no evidence that he has been 
hospitalized after service for this condition.  Therefore, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the preponderance of the evidence is against rating in 
excess of 10 percent, the benefit of the doubt doctrine is 
not for application in this regard.  38 C.F.R. § 3.102.


ORDER

Entitlement to a 10 percent rating for residuals of a gunshot 
wound of the right foot is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

